Bell, Presiding Justice.
1. “An essential element of voluntary manslaughter is passion on the part. of the slayer.” Rentfrow v. State, 123 Ga. 539 (2) (51 S. E. 596); Frazier v. State, 194. Ga. 657 (2) (22 S. E. 2d, 404); Deal v. State, 145 Ga. 33 (88 S. E. 573).
2. “The unlawful killing of one who has given the slayer no provocation other than the use of words, threats, menaces, or contemptuous gestures can not be graded as voluntary manslaughter under the doctrine of mutual combat. Code, § 26-1007; Bird v. State, 128 Ga. 253 (57 S. E. 320).” Cone v. State, 193 Ga. 420, 428 (18 S. E. 2d, 850).
3. “Where the evidence introduced by the State made a clear case of unprovoked murder, and the evidence introduced by the defendant and his statement tended to establish that he killed the deceased in self-defense or under the fears of a reasonable man that the deceasd was about to commit a felony upon his person, the judge did not err in refusing, on request of the defendant, to give in charge to the jury .the law of voluntary manslaughter as related to mutual combat.” Johnson v. State, 173 Ga. 734 (2) (161 S. E. 590).
4. Under the foregoing principles as applied to the evidence and the defendant’s statement, the offense of voluntary manslaughter was not involved, and the court did not err in refusing to charge on that offense.
5. The direct and circumstantial evidence was sufficient to identify the gun and shells as the instruments used by the defendant in committing the homicide, and it was not error to admit them in evidence. Boynton v. State, 115 Ga. 587 (2) (41 S. E. 995).
6. While a dying declaration of the person slain may b'e subject to impeachment, under the facts of this case the evidence that deceased “brought” a witness some liquor on the day of the killing did not appear to be relevant for that purpose; nor was it admissible to show violent character of the deceased, as contended. Code, § 38-1803; Redd v. State, 99 Ga. 210 (25 S. E. 268); Chapman v. State, 155 Ga. 393 *760(117 S. E. 321); Cone v. State, 193 Ga. 420 (3) (18 S. E. 2d, 850); Bivins v. State, 147 Ga. 229 (2) (93 S. E. 213); Wheeler v. State, 4 Ga. App. 325 (2) (61 S. E. 409); Edenfield v. State, 14 Ga. App. 401 (81 S. E. 253); Gilbert v. State, 27 Ga. App. 604 (109 S. E. 697).
No. 14458.
April 15, 1943.
7 The evidence authorized the verdict; and no error of law having been committed, it was not error to refuse a new trial.

Judgment affirmed.


All the Justices concur.

Joe K. Telford and B. G. Brannon, for plaintiff in error.
T. Grady Head, attorney-general, G. Fred Kelley, solicitor-general, and R. A. McGraw, assistant attorney-general, contra.